Citation Nr: 1437503	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease of the cervical spine.



REPRESENTATION

Veteran represented by:	The American Legion






ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 1983 and from April 1984 to January 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of a RO.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal, with the exception of the August 2014 Appellate Brief.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was last afforded a VA examination in April 2005.  On examination, the examiner opined that the Veteran had multilevel degenerative disc disease of the cervical and lumbar spines with occasional pain and no additional impairment due to fatigue, weakness, or lack of endurance following repetitive use, or any radiculopathy.

However, in September 2005 during a visit at a VA Medical Center (VAMC), the Veteran reported having had recent flare-up with 2 to 3 months of worsened lower thoracic back pain that increased with bending.  During the period, he also reported experiencing daily pain and stiffness after being seated.  He indicated that his pain kept him awake at night.  

In connection with a private medical evaluation in September 2011, it was note that there was a reversal of the lordotic curvature of the cervical spine consistent with muscle spasms and degenerative disc disease of the cervical spine.  

This evidence suggests that the service-connected cervical spine and lumbar spine disabilities have worsened since the last VA examination.  

Therefore, a contemporaneous examination is needed to determine the current level of impairment of the lumbar and cervical spine.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Lastly, the private medical records dated from 2007 to 2011 have been associated with the Veteran's claim file since the Statement of the Case (SOC) in January 2010 without a waiver of AOJ review.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take appropriate action to contact the Veteran in order to have him identify all medical treatment he has received for the service-connected cervical and lumbar spine disabilities since service.  

With the Veteran's assistance, copies of all outstanding treatment records then should be obtained and associated with the record.  The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) (2013) should be followed.  If VA attempts to obtain any outstanding records are unavailing, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

The Veteran also should be notified that he may submit medical evidence and treatment records in support of his claim.  

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current level of severity of the service-connected degenerative disc disease of the lumbar and cervical portions of the spine.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including range of motion studies in degrees, should be performed. 

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected lumbar and cervical spine disabilities.  Tests of joint motion against varying resistance should be performed, and the extent of any incoordination, weakened movement, and excess fatigability on use should be described, with a notation of any additional functional impairment. 

The examiner should identify any objective evidence of pain or functional loss due to pain.  The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state and provide an explanation why not. 

The examiner also should indicate whether there is muscle spasm or guarding of the lumbar spine and/or cervical spine severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the thoracic and cervical spine disabilities, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

The examiner should specifically indicate whether there is any neurological impairment associated with the service-connected lumbar and cervical spine disabilities, to include bowel or bladder impairment.  If there is neurological impairment the examiner should identify the nerve or nerves involved and determine whether there is symptomatology reflective of either complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis of the affected nerve or nerves. 

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide a rationale, he or she should explain why.

3.  After completing all indicated development, the AOJ should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



